Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a time-to-digital converter comprising: an input terminal to which a first signal and a second signal are inputted at a different time; a phase information generator including an inverter element having inverter delay time Ƭ, the phase information generator outputting multiple digital signals, each of the digital signals having a phase different from one another, the phase shift being an amount corresponding to the inverter delay time Ƭ; a first flip-flop group having first through Nth D-type flip-flop circuits, N being a natural number equal to or greater than 2; first through (N-1)th delay elements, each of the delay elements providing a delay time, the delay time being (N+1)/N times the inverter delay time Ƭ; 
and a time calculator calculating a time interval between a point the first signal being inputted and another point the second signal being inputted from the value outputted by each of the Q terminals of the first through Nth D-type flip-flop circuits, 
wherein one of the digital signals corresponding to the first flip-flop group is inputted to all the D terminals of the first through Nth D-type flip-flop circuits in the first flip-flop group, 
a C terminal of second D-type flip-flop circuit in the first flip-flop group is connected to one end of first delay element, a C terminal of the first D-type flip-flop circuit in the first flip-flop group is connected to the other end of the first delay element, the other end of the first delay element is connected to the input terminal, and, when N, the number of flip-flop circuits in the first flip-flop group, is equal to or greater than 3, for each natural number J from 2 to N-1, C terminal of (J+1)th D-type flip-flop circuit in the first flip-flop group is connected to one end of Jth delay element and one end of (J-1)th delay element is connected to other end of the Jth delay element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered
pertinent to applicant's disclosure: Chung et al (US 2012/0307867) teach a time-to-digital converter including: a plurality of inverters having a first delay time and a second delay time; and, a flip-flop group having first through N D-type flip-flop circuits.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845